NO. 07-09-0106-CR
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 17, 2010
_____________________________
 
JESSE EARL ANDREWS,
APPELLANT
 
V. 
 
THE STATE OF TEXAS,
APPELLEE
____________________________
 
FROM THE 251ST
DISTRICT COURT OF RANDALL COUNTY;
 
NO. 20512-C;
HONORABLE ANA ESTEVEZ, JUDGE
______________________________
 
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant, Jesse Earl Andrews, was convicted of burglary
of a building.[1]  After appellant pleaded true to the
allegations contained in the enhancement paragraph, the jury sentenced him to
20 years confinement in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant has appealed
the trial court=s decision.  We affirm.
Appellant=s attorney has filed an Anders brief and a
motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 498
(1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and
in his opinion, the record reflects no reversible error upon which an appeal
can be predicated.  Id.
at 744-45.  In compliance with High
v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978), counsel has candidly discussed why, under the controlling authorities,
there is no error in the trial court=s judgment. 
Additionally, counsel has certified that he has provided appellant a
copy of the Anders brief and motion to withdraw and appropriately
advised appellant of his right to file a pro se response in this
matter.  Stafford v.
State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his
right to file a pro se response. 
Appellant has filed a response which we have carefully
reviewed.  After reviewing the response
filed by appellant, we note that it does not raise any additional grounds to
support an appeal.
By his Anders
brief, counsel raises grounds that could possibly support an appeal, but
concludes the appeal is frivolous.  We
have reviewed these grounds and made an independent review of the entire record
to determine whether there are any arguable grounds which might support an
appeal.  See Penson
v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d
300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsel=s motion to withdraw is hereby granted and the trial
court=s judgment is affirmed.[2]
 
                                                                                    Mackey
K. Hancock
                                                                                             Justice
 
 
Do
not publish.
 




[1] See Tex.
Penal Code Ann. § 30.02(a)
(Vernon 2003).


[2]Counsel
shall, within five days after this opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of appellant=s
right to file a pro se petition for discretionary review.  See Tex.
R. App. P. 48.4.